Citation Nr: 9932425	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1958 to June 
1962 and from February 1989 to November 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


REMAND

The veteran has claimed entitlement to a rating in excess of 
30 percent for his service-connected major depression.  This 
is an original claim placed in appellate status by a notice 
of disagreement (NOD) taking exception with the initial 
rating assigned when the RO granted service connection for 
major depression in an August 1997 rating decision.  
Accordingly, his claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), and VA has a duty to assist 
the veteran in the development of facts pertinent to the 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).

In this regard, the Board notes that in a July 1997 VA Mental 
Disorders examination report, the examiner noted that the 
veteran had been in psychotherapy twice a week for one year 
and then once a week in the previous two years.  On a 
December 1998 VA outpatient progress note, the examiner noted 
as part of the treatment plan that the veteran was to 
"[c]ontinue with weekly therapy through private sector."  
No request for these private therapy records has ever been 
made.  Because VA has been made aware of the existence of 
medical records that may be relevant to the veteran's claim 
for an initial rating in excess of 30 percent for 
service-connected major depression, the RO must assist the 
veteran in obtaining those records.

For these reasons, the Board finds that a remand is 
appropriate to obtain clinical records.  Therefore, this case 
is REMANDED to the RO for the following action:

1.  After obtaining the necessary 
authorization, the RO should contact the 
private therapist and request all 
treatment records of the veteran.  

2.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the veteran's 
claim for an initial rating in excess of 
30 percent for service-connected major 
depression.  If the RO's determination 
remains adverse to the veteran, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


